Citation Nr: 0102280	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-21 545 	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND


The veteran had active duty from December 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that he has developed a chronic back 
disability as a result of an injury he sustained during 
active service.  He states that he injured his back in 
September 1945 during the rescue of a British sailor who had 
fallen into the water between two ships after apparently 
being knocked unconscious.  The veteran notes that he 
received a citation for his actions.  He argues that his back 
struck a strut while rescuing the sailor, and that this has 
resulted in a chronic back disability.  The veteran notes 
that his initial treatment was aboard a British ship.  He 
adds that he was then treated at an onshore station in Japan.  
The veteran states that he began to receive treatment for his 
back disability shortly after discharge from service, but 
that these records are unavailable.  He argues that the proof 
he has submitted of the incident in service, when combined 
with the current evidence of a back disability and his 
testimony, should be sufficient to establish entitlement to 
service connection.  

The record indicates that entitlement to service connection 
for a back disability was denied in an April 1998 rating 
decision.  The veteran was notified of this decision in an 
April 1998 letter.  He did not submit a notice of 
disagreement with this decision within one year of receipt of 
the letter.  Therefore, the April 1998 decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The veteran submitted a request to reopen his claim for 
entitlement to service connection for a back disability in 
July 1999.  His request was denied in an August 1999 rating 
decision.  However, while this decision acknowledged the 
previous denial in April 1998, it did not consider the 
veteran's request on the basis of whether or not new and 
material evidence had been submitted.  Therefore, this issue 
must be returned to the RO to consider whether or not new and 
material evidence has been submitted to reopen the veteran's 
previously denied claim for service connection for a back 
disability. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A review of the claims folder indicates that although 
attempts have been made to obtain the veteran's service 
medical records, most are missing and presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  Only the veterans' October 
1946 discharge examination has been obtained.  When service 
medical records are destroyed, the Board has a heightened 
obligation to provide explanations of reasons or bases for 
its findings and to consider the benefit-of-the-doubt rule 
under 38 U.S.C.A. § 5107(b) (West 1991).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  The Board notes that there are 
some possible sources of records which have not yet been 
searched.  Finally, the veteran has testified that his 
initial treatment was conducted aboard a British ship, the 
King George V.  The Board believes that it is necessary to 
determine whether or not there are records of this treatment, 
and if so, whether or not they can be obtained.  Therefore, 
the Board finds that an additional attempt to obtain medical 
evidence should be made.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make every attempt to 
secure alternatives to the veteran's 
service medical records as outlined in 
M21-1, Part III, 4.23 and 4.25.  In 
addition, attempts should be made to 
obtain morning reports, sick call lists, 
and other similar records, as well as any 
pertinent records that might be available 
at the Surgeon General's Office.  If 
necessary, the veteran should be 
contacted and asked to provide any 
additional information that might assist 
in the search for these records.  
Finally, the RO, acting through 
appropriate sources, should ascertain 
whether or not there are medical records 
available from the King George V for 
September 1945 and, if so, whether or not 
copies of these records can be obtained 
and associated in the claims folder.  Any 
relevant records that can be obtained 
should be associated with the claims 
folder. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  The veteran's claim for 
service connection for a back disability 
should be considered on the basis of 
whether or not new and material evidence 
has been submitted to reopen his 
previously denied claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as the 
laws and regulations pertaining to the 
finality of previously denied claims, and 
new and material evidence.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





